               Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 1 of 7




 1                                                                   The Honorable John C. Coughenour

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     Discovery Park Community Alliance and
 9   Elizabeth A. Campbell,

10                                  Petitioners,
                                                              No. 2:19-cv-1105-JCC
11                  vs.
                                                              DECLARATION OF PETITIONER
                                                              ELIZABETH A. CAMPBELL, PRO SE
12   City of Seattle, United States Army, and Seattle
     School District No. 1,
13
                                    Respondents.
14
            The undersigned, ELIZABETH A. CAMPBELL, says: I am over the age of eighteen (18)
15
     years, of sound mind, and competent to testify in this matter. I am the Petitioner in this matter.
16
                                                   Introduction
17
            I now understand the procedural requirements for the service of process for this case that
18
     the respondents the City of Seattle (“CoS”) and Seattle Public Schools (“SPS”) are complaining
19
     of, filing their motions about. However, it is the CoS, SPS, and their collaborative and recalcitrants
20
     partner, the U.S. Army (“Army”) that have kept this matter and this case in turmoil. First by
21
     improperly going about disposing of the Army’s Fort Lawton Army Reserve property in the first
22
     place, in contravention to the requirements of the statutory requirements of the Base Realignment
23



      AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                                 Elizabeth Campbell
                                                                                         Respondent Pro Se
      FILING - 1                                                                         3826 24th Avenue West
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                 Seattle, WA 98199
               Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 2 of 7




 1   and Closure Act, then improperly attempting to rezone the property in contravention to the

 2   requirements of the Seattle Municipal Code; then once in court the City, SPS, and the Army have

 3   come up with a range of legal moves intended to stymie first the Plaintiffs’ now Respondents’

 4   efforts to seek justice in this matter. One of their dilatory tactics concerns service. All of the

 5   respondents have agreed to dispute petitioners’ service efforts, including two of them filing

 6   successive motions so that they can all be joined and be participants in this case, but on the other

 7   hand colluding together and filing counter motions to avoid or void service as part of their effort

 8   to come up with legal roadblocks to derail this case.

 9          In addition, there was an inadvertent error by the Court related to joining SPS and the

10   Army, it ordered the respondents to only serve an amended petition on the respondents SPS and

11   Army, which the petitioners did.

12          In the intervening time the coronavirus pandemic has hit, the Court has been shutdown for

13   an extended period of time which has affected the case schedule, and I have been battling health

14   issues which have taken away from my fully participating in this case.

15                                      Petitioner’s Inability to Act

16          For the better part of the last four months I have been suffering with a health problem that

17   requires me to be under a doctor’s care. This problem has become more pronounced since May.

18   Recently it has made it close to impossible to extremely difficult for me to give my personal

19   attention to this case, much less to even manage the Discovery Park Community Alliance’s

20   (DPCA) and my participation in this case.

21          The way things have been for me with this health problem is I have became particularly

22   challenged once I became pro se and it was necessary for me to personally meet the procedural

23   obligations for this case; which included my keeping up with the required filings in this matter by



      AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                                Elizabeth Campbell
                                                                                        Respondent Pro Se
      FILING - 2                                                                        3826 24th Avenue West
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                Seattle, WA 98199
                  Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 3 of 7




 1   the City of Seattle (CoS) and the Seattle Public Schools (SPS), to defend against their motions to

 2   dismiss both petitioners, the case itself, on the basis that DPCA failed to obtain counsel and that

 3   the service of process to join the respondent, the U.S. Army was first insufficient and then

 4   defective.

 5           My illness requires the continuous care of a physician, both before, during, through to even

 6   date.

 7           Upon the court’s or upon any of the other parties’ request I am willing and able to provide

 8   an affidavit from my physician to confirm that I have been incapacitated during this time, and

 9   particularly that I have been unable to respond to the Court’s July 28, 2020 order (Dkt. No. 51).

10                                                  Facts

11           Today I have finally had the opportunity and ability to sit down and determine what this

12   ongoing imbroglio over service and the U.S. Army is about. I now understand that the final

13   outstanding problem the CoS and SPS are claiming why they cannot proceed is related to a

14   summons not being included with the amended petition when it was served both times on the U.S.

15   Army, then on the Attorney General and the U.S. Attorney.

16           The reality is, on November 14, 2019 the Court ordered the petitioners to, “…file and serve

17   an amended petition naming the Army and SPS as respondents in this action.” (Dkt. No. 25) The

18   Court’s order did not indicate that a summons was to be included with the amended petition.

19           On February 10, 2020 Mr. Miller did just as the court ordered. He filed with the court an

20   Amended Land Use Petition Pursuant to Land Use Petition Act; Petition for Review and

21   Declaratory Judgment (Dkt. No. 32), and according to the February 21, 2020 filings by Mr.

22   Miller’s paralegal, the Affidavit of Service (Dkt. No. 34), the amended petition was served on the

23   Seattle Public Schools legal department on February 13th; and that same day Seattle Public



      AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                                Elizabeth Campbell
                                                                                        Respondent Pro Se
      FILING - 3                                                                        3826 24th Avenue West
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                Seattle, WA 98199
               Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 4 of 7




 1   School’s co-counsels filed their Appearance of Counsel notices in this matter (Dkt. No.s 33 & 33-

 2   1); and as per the Affidavit of Mailing (Dkt. No. 35) the amended petition had been sent via U.S.

 3   Certified Mail to both the Seattle Public Schools and the U.S. Army’s litigation department.

 4          129 days later, four and a half months /18 weeks later, on Jun 29, 2020 the City of Seattle

 5   and the Seattle Public Schools after participating in a number of pretrial activities, they filed their

 6   motion to dismiss this case alleging that there had been insufficient service on the U.S. Army (Dkt.

 7   No. 46). The CoS and SPS alleged that the amended petition had not been served as required by

 8   U.S. Fed. R. Civ. Proc. 4(i)(1)(A-B), to wit, it had not been served on the U.S. Attorney in Seattle

 9   and the Attorney General of the U.S. in Washington, D.C.

10          I immediately brought the matter of improper service, the CoS’s and SPS’s motion to

11   dismiss to the attention of my former counsel. The next day respondents’ former counsel mailed

12   via U.S. Certified Mail the amended petition to the offices of the Attorney General of the United

13   States and the U.S. Attorney for Western Washington. The Attorney General’s office received the

14   petition on July 6, 2020, and the U.S. Attorney received their copy on or about July 2, 2020. The

15   Affidavit of Mailing that affirmed these actions was filed with the Court on July 9, 2020, less than

16   ten days after CoS and SPS filed their motion to dismiss (Dkt. No. 47).

17          Just over two weeks later on July 24, 2020 the CoS and SPS filed in essence a new motion,

18   or an amended motion, a document they labeled as a reply to their motion to dismiss, claiming that

19   the service by the respondents was deficient, a summons had not been included with the amended

20   petition (Dkt. No. 50).

21          In general this seems to me to be a dilatory tactic on the part of all three respondents, the

22   CoS, SPS, and the Army. It is my understanding that:

23



      AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                                  Elizabeth Campbell
                                                                                          Respondent Pro Se
      FILING - 4                                                                          3826 24th Avenue West
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                  Seattle, WA 98199
                  Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 5 of 7




 1         1. A defendant/respondent waives its objection to improper service if it participates in pretrial

 2              proceedings without raising the issue.      Respondent SPS has participated in pretrial

 3              proceedings before jointly filing their deficient service related motion to dismiss.1

 4                 a. On May 21, 2020 the court ordered the parties to participate in just such a pretrial

 5                     proceeding, “[To] meet and confer and to provide the Court with a combined Joint

 6                     Status Report…The Report must contain the following information; 1. An estimate

 7                     of the number of days needed for trial; 2. The date by which the case will be ready

 8                     for trial; and 3. Whether the parties intend to mediate per LCR 39.1 and, if so, when

 9                     the parties expect to complete mediation.” (Dkt. No. 41)

10                 b. On June 29, 2020 all parties signed and filed their Joint Status Report with the

11                     Court. (Dkt. No. 44)

12                 c. On June 29, 2020 CoS and SPS filed their service related motion to dismiss despite

13                     having participated in pretrial proceedings. (Dkt. No. 46)

14         2.   It is disingenuous particularly for respondent SPS to join with the CoS in their July 24th,

15              so called “reply”, claiming that the petitioners’ service upon the U.S. Army is defective

16              because petitioners did not include a summons with the amended petition. The reality is no

17              summons was served upon SPS either. And yet despite that SPS’s attorney’s filed a notice

18              of appearance the same day SPS was served the amended petition sans the summons, on

19              February 13, 2020. SPS from that day to even date has gone on to fully participate in this

20              case for now over six months (for over four months at the time of its initial motion to

21

22   1
      See Datskow v. Teledyne, Inc., Cont’l Prods. Div., 899 F.2d 1298, 1302-03 (2d Cir. 1990); Allied Semi-
     Conductors Int’l v Pulsar Components Int’l, 907 F.Supp. 618, 623 (D.D.N.Y.1995)
23



         AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                                 Elizabeth Campbell
                                                                                            Respondent Pro Se
         FILING - 5                                                                         3826 24th Avenue West
         DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                 Seattle, WA 98199
               Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 6 of 7




 1          dismiss on June 29th). It has never refused to participate in court proceedings, claiming

 2          that it has not been served with a summons in this matter.

 3      3. Rather than the petitioners not engaging all this time, myself not engaging, the fact is I

 4          have been engaged in this matter of the disposition of the Fort Lawton Army Reserve

 5          property since 2008 – a period of over 12 years. I have only recently been laid low due to

 6          health reasons.

 7                   Service of the Summons and Amended Petition on the U.S. Army
                                      Will Be Completed Forthwith
 8
            Today I have taken the following action to remedy this situation, I have forwarded the
 9
     Court’s July 28th order (Dkt. No. 51) to former respondents’ counsel Allen Miller and requested
10
     that he promptly and properly serve the U.S. Army the summons and the amended petition.
11
            My apologies to the Court for the delay in addressing this, and to the other parties hereto.
12
            I certify under penalty of perjury under the laws of the State of Washington that the
13
     foregoing is true and correct.
14
            DATED this 18th day of August, 2020, Seattle, Washington.
15

16                                         By:

17
                                           Elizabeth A. Campbell
18                                         3826 24th Ave. W.
                                           Seattle, WA 98199
19                                         Ph: 206-769-8459
                                           Email:
20                                         neighborhoodwarrior@gmail.com
                                           Pro Se
21

22

23



      AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                               Elizabeth Campbell
                                                                                       Respondent Pro Se
      FILING - 6                                                                       3826 24th Avenue West
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105               Seattle, WA 98199
               Case 2:19-cv-01105-JCC Document 53 Filed 08/19/20 Page 7 of 7




 1                                     CERTIFICATE OF SERVICE

 2         I certify that on this day I electronically filed this document with the Clerk of the Court using
     the CM/ECF system, which will send notification of such filing to:
 3
             PETER S. HOLMES
 4           Seattle City Attorney
             Patrick Downs, WSBA # 25276
 5           Roger D. Wynne, WSBA #23399
             Assistant City Attorneys
 6           Seattle City Attorney’s Office
             701 Fifth Avenue, Suite 2050
 7           Seattle, WA 98104-7095
             Ph: (206) 684-8200
 8           Fax: (206) 684-8284
             Email: patrick.downs@seattle.gov
 9            roger.wynne@seattle.gov
             Attorneys for Respondent City of Seattle
10
            G. Richard Hill, WSBA #8806
11          Katie J. Kendall, WSBA #48164
            McCullough Hill Leary, PS
12          701 – 5th Avenue, Suite 6600
            Seattle, WA 98104
13          Email: rich@mhseattle.com
            kkendall@mhseattle.com
14          Attorneys for Respondent Seattle Public Schools

15          Dated August 19, 2020, at Seattle, Washington.

16
                                             By:
17

18                                           Elizabeth A. Campbell
                                             3826 24th Ave. W.
19                                           Seattle, WA 98199
                                             Ph: 206-769-8459
20                                           Email:
                                             neighborhoodwarrior@gmail.com
21                                           Pro Se

22

23



      AFFIDAVIT OF MAILING AND FILING and CERTIFICATE OF                                   Elizabeth Campbell
                                                                                           Respondent Pro Se
      FILING - 7                                                                           3826 24th Avenue West
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                   Seattle, WA 98199
